Exhibit 10.1

 



NEWMONT
SECTION 16 OFFICER AND SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PROGRAM


(Effective January 1, 2019)



 

 



 



 

 

NEWMONT
SECTION 16 OFFICER AND SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PROGRAM

(Effective January 1, 2019)

PURPOSE

This Section 16 Officer and Senior Executive Annual Incentive Compensation
Program includes the Corporate Performance Bonus program.  This program is a
restatement of the Section 16 Officer and Senior Executive Annual Incentive
Compensation Program effective on January 1, 2018.  The purpose of the Corporate
Performance Bonus program is to provide to those employees of Newmont Mining and
its' Affiliated Entities that participate in this program a more direct interest
in the success of the operations of Newmont Mining.  Employees of Newmont Mining
and participating Affiliated Entities will be rewarded in accordance with the
terms and conditions described below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3‑1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.


SECTION I-DEFINITIONS

1.1“Affiliated Entity(ies)”  means any corporation or other entity, now or
hereafter formed, that is or shall become affiliated with Newmont Mining
Corporation (“Newmont Mining”), either directly or indirectly, through stock
ownership or control, and which is (a) included in the controlled group of
corporations (within the meaning of Code Section 1563(a) without regard to Code
Section 1563(a)(4) and Code Section 1563(e)(3)(C)) in which Newmont Mining is
also included and (b) included in the group of entities (whether or not
incorporated) under common control (within the meaning of Code Section 414(c))
in which Newmont Mining is also included. 

1.2“Board”  means the Board of Directors of Newmont Mining or its delegate.

1.3“Bonus Eligible Earnings”  means the total base salary and regular earnings
(collectively, “regular earnings”) of the Employee during the calendar year.  If
an Employee is absent from work because of a work‑related injury, the Employee’s
“Bonus Eligible Earnings” will be determined by his or her actual gross base
earnings during the calendar year.  In the case of a Terminated Eligible
Employee who is Disabled, “Bonus Eligible Earnings” will be determined by his or
her actual gross base earnings, including short‑term disability pay received
during the calendar year, but excluding pay from any other source.  If an
Employee dies during the calendar year, the “Bonus Eligible Earnings” for such
Terminated Eligible Employee will be determined by his or her actual gross base
earnings.  If an Employee is on active military duty during a calendar year, the
“Bonus Eligible Earnings” will be determined by his or her actual gross base
earnings during the calendar year, exclusive of any government military pay.  If
an Employee does not

1

 



 

 

receive a W‑2, his or her “Bonus Eligible Earnings” shall be determined on the
basis of his or her actual gross base earnings for the calendar year, or portion
thereof, as shown on the payroll records of Newmont Mining or the Participating
Employer.  In all cases, an Employee’s “Bonus Eligible Earnings” shall be
computed before reduction for pre‑tax contributions to an employee benefit plan
of Newmont Mining pursuant to Section 401(k) or Section 125 of the Code.  In the
event of a Change of Control, the Bonus Eligible Earnings of each eligible
Employee shall be equal to such Employee’s base salary, on an annualized basis,
as of the date immediately preceding the Change of Control and, in the case of a
Terminated Eligible Employee, such Employee’s base salary for the calendar year
through the date of termination of employment.

1.4  “Cash Sustaining Costs” means cash sustaining costs on a consolidated basis
and measured on a per gold equivalent ounce basis, as adjusted for gold price,
copper price, fuel and exchange rates, one-time accounting adjustments or other
items as approved by the Board, and subject to metric adjustments provided with
the performance targets as approved by the Leadership Development and
Compensation Committee of the Board of Directors. 

 

1.5“Change of Control” means the occurrence of any of the following events:

(i)The acquisition in one or a series of transactions by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d‑3 promulgated under the
Exchange Act) of 20% or more of either (x) the then outstanding shares of common
stock of Newmont Mining (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of Newmont
Mining entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control:  (A) any acquisition directly from Newmont Mining other than an
acquisition by virtue of the exercise of a conversion privilege, unless the
security being so converted was itself acquired directly from Newmont Mining,
(B) any acquisition by Newmont Mining, (C) any acquisition by any employee
benefits plan (or related trust) sponsored or maintained by Newmont Mining or
any corporation controlled by Newmont Mining or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) below; or

(ii)Individuals who, as of the Effective Date, constitute the Board of Directors
of Newmont Mining (“Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of Newmont Mining; provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by Newmont Mining’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of Newmont Mining; or



2

 



 

 

(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Newmont Mining or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns Newmont Mining or all or substantially all of
Newmont Mining’s assets either directly or through one or more subsidiaries (a
“Parent Company”)) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no person or entity (excluding Newmont Mining, any entity resulting from
such Business Combination, any employee benefit plan (or related trust) of
Newmont Mining or its Affiliate or any entity resulting from such Business
Combination or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause (A) above is satisfied in connection
with the applicable Business Combination, such Parent Company) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities of
the entity) resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body) of the entity, unless such ownership resulted solely
from ownership of securities of Newmont Mining, prior to the Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination (or, if reference
was made to equity ownership of any Parent Company for purposes of determining
whether clause (A) above is satisfied in connection with the applicable Business
Combination, of the Parent Company) were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board of
Directors of Newmont Mining, providing for such Business Combination; or

(iv)  Approval by the stockholders of Newmont Mining of a complete liquidation
or dissolution of Newmont Mining.

1.6“Code”  means the Internal Revenue Code of 1986, as amended from time to
time.

1.7“Corporate Performance Bonus”  means the bonus payable to an Employee
pursuant to Section III.

1.8“Disability”  means a condition such that the salaried Employee has
terminated employment with Newmont Mining or Affiliated Entities with a
disability and has begun receiving benefits from the Long Term Disability Plan
of Newmont Mining (or Affiliated Entity) or a successor plan.



3

 



 

 

1.9“EBITDA” means annual approved AICP adjusted attributable EBITDA for the
Performance Period, as adjusted for gold price, copper price, fuel and exchange
rates, one-time accounting adjustments or other items as approved by the Board,
compared to actual adjusted attributable EBITDA. For eligible Employees grade
levels E1, E2 or E3, “EBITDA” means annual approved AICP adjusted attributable
EBITDA Per Share for the Performance Period, as adjusted for gold price, copper
price, fuel and exchange rates, one-time accounting adjustments or other items
as approved by the Board, compared to actual adjusted attributable EBITDA Per
Share. Actual results for EBITDA Per Share will be adjusted for any corporate
approved share buy-backs that occur during the year.

1.10“Economic Performance Driver” means EBITDA, Project Cost and Execution,
Reserve and Resource Additions, Return on Capital Employed, Safety,
Sustainability and Cash Sustaining Costs.

1.11“Employee”  means an employee of Newmont Mining or an Affiliated Entity who
satisfies the conditions for this program and who is not (a) an individual who
performs services for Newmont Mining or an Affiliated Entity under an agreement,
contract or arrangement (which may be written or oral) between the employer and
the individual or with any other organization that provides the services of the
individual to the Employer pursuant to which the individual is initially
classified or treated as an independent contractor or whose remuneration for
services has not been treated initially as subject to the withholding of federal
income tax pursuant to Code § 3401, or who is otherwise treated as an employee
of an entity other than Newmont Mining or an Affiliated Entity, irrespective of
whether he or she is treated as an employee of Newmont Mining or an Affiliated
Entity under common‑law employment principles or pursuant to the provisions of
Code § 414(m), 414(n) or 414(o), even if the individual is subsequently
reclassified as a common‑law employee as a result of a final decree of a court
of competent jurisdiction, the settlement of an administrative or judicial
proceeding or a determination by the Internal Revenue Service, the Department of
the Treasury or the Department of Labor, (b) an individual who is a leased
employee, (c) a temporary employee, or (d) an individual covered by a collective
bargaining agreement unless otherwise provided for in such agreement.

1.12“Integration” means selected integration metrics measured against target
selected integration metrics, as adjusted from time to time as approved by the
Board.

1.13“Leadership Development and Compensation Committee”  means the Leadership
Development and Compensation Committee of the Board of Directors of Newmont
Mining.

1.14“Newmont Mining” or “Newmont”  means Newmont Mining Corporation, known as
Newmont Goldcorp Corporation after April 18, 2019.

1.15“Participating Employer”  means Newmont Mining and any Affiliated Entity.

1.16“Pay Grade”  means those jobs sharing a common salary range, as designated
by the Board or its delegate.

1.17“Project Cost and Execution”  means Newmont Mining’s performance against
project cost,  schedule and project decision milestones as determined by the
Board and adjusted from time to time as approved by the Board.



4

 



 

 

1.18“Reserve and Resource Additions” means annual gold reserve and resource
additions measured against target annual reserve and resource additions, and as
adjusted from time to time as approved by the Board.    For eligible Employees
grade levels E1, E2 or E3, “Reserve and Resource Additions” means annual gold
reserve and resource additions per share, measured against target annual reserve
and resource additions per share, and as adjusted from time to time as approved
by the Board. Actual results for Reserve and Resource Additions per share will
be adjusted for any corporate approved share buy-backs that occur during the
year.

1.19“Retirement” means at least age 55, and, at least 5 years of continuous
employment with Newmont Mining and/or an Affiliated Entity, and, a total of at
least 65 when adding age plus years of employment.

1.20“Return on Capital Employed” means annual approved AICP adjusted
attributable Return on Capital Employed for the Performance Period, as adjusted
for gold price, copper price, fuel and exchange rates, one-time accounting
adjustments or other items as approved by the Board, compared to actual adjusted
attributable ROCE earnings before interest and tax divided by average capital
employed.

1.21“Safety” means leading and lagging safety metrics measured against target
annual leading and lagging safety metrics, as adjusted from time to time as
approved by the Board.

1.22“Sustainability” means selected leading and lagging sustainability metrics
measured against target selected annual leading and lagging sustainability
metrics, as adjusted from time to time as approved by the Board.

1.23“Section 16 Officer” means an officer as defined in Section 16(b) of the
Securities Exchange Act of 1934.

1.24“Terminated Eligible Employee” means an eligible Employee employed in a
position located in Colorado or any Employee in an Executive grade level
position who terminates employment with Newmont Mining and/or a Participating
Employer during the calendar year on account of death, Retirement, Disability or
involuntary termination entitling the Employee to benefits under the Executive
Severance Plan of Newmont.  However, if an eligible Employee is terminated
between January 1 and March 31 of any calendar year, and entitled to benefits
under the Executive Severance Plan of Newmont, Employee shall not qualify for
any bonus under this program for the period of January 1 to March 31 for the
calendar year of the termination.

SECTION II-ELIGIBILITY

All Employees of a Participating Employer who participate in the Senior
Executive Compensation Program of Newmont and Section 16 Officers in grade level
E-5 not participating in the Senior Executive Compensation Program of Newmont
are potentially eligible to receive a bonus payment under the Corporate
Performance Bonus program, provided (i) they are on the payroll of a
Participating Employer as of the last day of the calendar year, and on the
payroll of a Participating Employer at the time of payment, or (ii) they are a
Terminated Eligible Employee with respect to such calendar year.

 

 



5

 



 

 

SECTION III-CORPORATE PERFORMANCE BONUS

 

3.1Eligibility for Corporate Performance Bonus.  For the calendar year, the
Corporate Performance Bonus will be determined pursuant to this section for each
eligible Employee. For the calendar year, the performance bonus for each
eligible Employee who is not assigned to the corporate office will have certain
regional performance factors weighted into the Corporate Performance Bonus as
stated in Appendix B.    Each operating site shall develop its own critical
performance indicators for this purpose.

 

3.2Target Amounts for Economic Performance Drivers.  The Leadership Development
and Compensation Committee shall establish both the targets and the minimum and
maximum amounts for each Economic Performance Driver on an annual basis.

 

3.3Actual Performance for Economic Performance Drivers.  As soon as possible
after the end of each calendar year, the Leadership Development and Compensation
Committee shall certify the extent to which actual performance met the target
amounts for each Economic Performance Driver, following a report from the
Internal Audit department.

 

3.4Aggregate Payout Percentage.  An aggregate payout factor (the “Aggregate
Payout Percentage”) will be calculated based upon the funding schedule as
approved by the Leadership Development and Compensation Committee.

 

(a)Calculating the Performance Percentage for each Economic Performance
Driver.  For each Economic Performance Driver, actual performance will be
compared to the target, minimum and maximum amounts to arrive at a performance
percentage (“Performance Percentage”).  

 

(b)Calculating the Payout Percentage for each Economic Performance Driver.  The
payout percentage for each Economic Performance Driver is the product of the
Performance Percentage times the applicable weighting factor as listed in
Appendix A (“Payout Percentage for each Economic Performance Driver”).  However,
for application of the Safety Economic Performance Driver, the maximum potential
payout will be 100% for the Total Reportable Injury Frequency Rate subset of the
Safety Economic Performance Driver, rather than 200%, in the event of any
fatality during the calendar year for which the Corporate Performance Bonus is
being calculated, unless otherwise approved by the Leadership Development and
Compensation Committee.

 

(c)Calculating the Aggregate Payout Percentage.  The Aggregate Payout Percentage
is the sum of the Payout Percentages for each Performance Factor.

 

3.5Determination of Target Performance Level.  An Employee’s Target Performance
Level is determined by the Employee’s Pay Grade pursuant to the table in
Appendix B.

 

3.6Determination of the Corporate Performance Bonus.  The Corporate Performance
Bonus for each eligible Employee is the product of the Aggregate Payout
Percentage, times the Employee’s Target Performance Level, times the Employee’s
Bonus Eligible Earnings.



6

 



 

 

 

3.7Terminated Eligible Employees.  Terminated Eligible Employees shall be
eligible to receive a Corporate Performance Bonus.  This bonus will be
calculated according to Section III of this program, and pro-rated for the
portion of the calendar year that Employee maintained employment with a
Participating Employer. 

 

 

3.8Adjustments.  The Leadership Development and Compensation Committee may
adjust the Performance Percentage or any measure or otherwise increase or
decrease the Corporate Performance Bonus otherwise payable in order to reflect
changed circumstances or such other matters as the Leadership Development and
Compensation Committee deems appropriate.

 

3.9Pay Grade.  If an eligible Employee was in more than one Pay Grade during the
calendar year, the bonus payable to such eligible Employee shall be calculated
on a pro-rata basis in accordance with the amount of time spent by such eligible
Employee in each Pay Grade during the calendar year.

 

3.10Time and Method of Payment.  Any bonus payable under this program shall be
payable to each eligible Employee in cash as soon as practicable following
approval of bonuses by the Leadership Development and Compensation
Committee.  All payments and the timing of such payments shall be made in
accordance with practices and procedures established by the Participating
Employer.  Payment under this program will be made no later than the 15th day of
the third month following the calendar year in which an Employee’s right to
payment is no longer subject to a substantial risk of
forfeiture.  Notwithstanding the foregoing, in the event an Employee failed to
complete any required ethics training or failed to comply with acknowledgement
of any Code of Conduct of Newmont Mining or any Affiliated Entity, Newmont
Mining may withhold payment under this program unless or until such Employee
complies.

 

3.11Withholding Taxes.  All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state,
local or foreign law or regulation.



7

 



 

 

SECTION IV-CHANGE OF CONTROL

 

4.1In General.  In the event of a Change of Control, each eligible Employee
employed at the time of the Change of Control shall become entitled to the
payment of a Corporate Performance Bonus in accordance with the provisions of
this section. 

 

4.2Calculation of Bonuses.  Upon a Change of Control, each eligible Employee
employed as of the date of the Change of Control, shall become entitled to the
payment of a target annual Corporate Performance Bonus if a Change of Control
occurs between September 1 and December 31.  If a Change of Control occurs
between January 1 and August 31 each eligible Employee employed as of the date
of the Change of Control, shall become entitled to the payment of  a target
pro-rated Corporate Performance Bonus.   

 

4.3Payment of Bonuses.  The bonuses payable in accordance with the provisions of
this section shall be calculated and paid as soon as practicable following the
date of the Change of Control.  Such payments shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation.  Upon the completion of such payments, eligible
Employees shall have no further right to the payment of any bonus hereunder
(other than any bonus payable hereunder with respect to a previous calendar year
that has not yet been paid).  Payment of a bonus under this section along with
any personal bonus payable in the event of a Change of Control under the Newmont
Senior Executive Compensation Program shall fully satisfy Section 3.02(a)(i)(B)
of the 2012 Executive Change of Control Plan of Newmont and Section
3.02(a)(i)(B) of the Executive Change of Control Plan of Newmont and no further
payments under Section 3.02(a)(i)(B) 2012 Executive Change of Control Plan or
3.02(a)(i)(B) of the Executive Change of Control Plan of Newmont shall be due.

 

SECTION V-GENERAL PROVISIONS

 

5.1Amount Payable Upon Death of Employee.  If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of the eligible Employee, in a cash lump
sum, to the beneficiary or beneficiaries designated by the eligible Employee to
receive life insurance proceeds under Group Life and Accidental Death &
Dismemberment Plan of Newmont USA Limited (or a successor plan) or a similar
plan of a Participating Employer. In the absence of an effective beneficiary
designation under said plan, any amount payable hereunder following the death of
an eligible Employee shall be paid to the eligible Employee’s estate.

 

5.2Right of Offset.  To the extent permitted by applicable law, Newmont Mining
or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this program against any eligible
Employee or Terminated Eligible Employee loans outstanding to Newmont Mining, an
Affiliated Entity, or Participating Employer, or other debts of the eligible
Employee or Terminated Eligible Employee to Newmont Mining, an Affiliated
Entity, or Participating Employer.  By accepting payments under this program,
the eligible Employee consents to the reduction of any compensation paid to the
eligible Employee by Newmont Mining,

8

 



 

 

an Affiliated Entity, or Participating Employer to the extent the eligible
Employee receives an overpayment from this program.

 

5.3Termination.  The Board may at any time amend, modify, suspend or terminate
this program.

 

5.4Payments Due Minors or Incapacitated Persons.  If any person entitled to a
payment under this program is a minor, or if the Leadership Development and
Compensation Committee or its delegate determines that any such person is
incapacitated by reason of physical or mental disability, whether or not legally
adjudicated as incompetent, the Leadership Development and Compensation
Committee or its delegate shall have the power to cause the payment becoming due
to such person to be made to another for his or her benefit, without
responsibility of the Leadership Development and Compensation Committee or its
delegate, Newmont Mining, or any other person or entity to see to the
application of such payment. Payments made pursuant to such power shall operate
as a complete discharge of the Leadership Development and Compensation
Committee, this program, Newmont Mining, and Affiliated Entity or Participating
Employer.

 

5.5Severability.  If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this program, and this program shall be
construed and enforced as if such illegal and invalid provision had never been
set forth in this program.

 

5.6No Right to Employment.  The establishment of this program shall not be
deemed to confer upon any person any legal right to be employed by, or to be
retained in the employ of, Newmont Mining, any Affiliated Entity, any
Participating Employer, or to give any Employee or any person any right to
receive any payment whatsoever, except as provided under this program.  All
Employees shall remain subject to discharge from employment to the same extent
as if this program had never been adopted.

 

5.7Transferability.  Any bonus payable hereunder is personal to the Eligible
Employee or Terminated Eligible Employee and may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of except by will or by the
laws of descent and distribution.

 

5.8Successors.  This program shall be binding upon and inure to the benefit of
Newmont Mining, the Participating Employers and the eligible Employees and
Terminated Eligible Employees and their respective heirs, representatives and
successors.

 

5.9Governing Law.  This program and all agreements hereunder shall be construed
in accordance with and governed by the laws of the State of Colorado, unless
superseded by federal law.

 

5.10Reimbursement.  The Leadership Development and Compensation Committee, to
the full extent permitted by governing law, shall have the discretion to require
reimbursement of any portion of the Corporate Performance Bonus previously paid
to an eligible Employee pursuant to the terms of this compensation program if:
a) the amount of such Corporate Performance Bonus

9

 



 

 

was calculated based upon the achievement of certain financial results that were
subsequently the subject of a restatement, and b) the amount of such Corporate
Performance Bonus that would have been awarded to the eligible Employee had the
financial results been reported as in the restatement would have been lower than
the Corporate Performance Bonus actually awarded.  Additionally, the Leadership
Development and Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of a Corporate Performance Bonus previously paid to an eligible Employee
pursuant to the terms of this compensation program if the eligible Employee is
terminated for cause as defined in the Executive Change of Control Plan of
Newmont.

 

5.11Section 409A.  It is the intention of Newmont Mining that payments under
this compensation program comply with or be exempt from Section 409A of the Code
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and Newmont Mining shall have complete discretion to interpret
and construe this program and any related plan or agreement in any manner that
establishes an exemption from (or compliance with) the requirements of Code
Section 409A.  If for any reason, such as imprecision in drafting, any provision
of this program and/or any such plan or agreement does not accurately reflect
its intended establishment of an exemption from (or compliance with) Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from
(or compliance with) Code Section 409A and shall be interpreted by Newmont
Mining in a manner consistent with such intent, as determined in the discretion
of Newmont Mining.  None of Newmont Mining nor any other Participating Employer
shall be liable to any eligible Employee or any other person (i) if any
provisions of this program do not satisfy an exemption from, or the conditions
of, Code Section 409A, or (ii) as to any tax consequence expected, but not
realized, by any eligible Employee or other person due to the any payment under
this program.



10

 



 

 

APPENDIX A

Payout Percentage for each Economic Performance Driver

 

 

 

 

 

 

 

 

Safety

Reserve
and Resource
Additions (50% gold reserves and 50% resource)

Cash
Sustaining
Costs

Integration

(synergies and
milestones)

EBITDA

Project
Cost and
Execution

Sustainability

20%

5%

20%

15%

30%

5%

5%

 



11

 



 

 

APPENDIX B 

Target AICP Corporate Performance Bonus

Grade

Percentage of Base Salary

E‑1

105%

E‑2

87.5%

E-3 Range

(based on executive role)

60% - 88%

E‑4 (excluding Regional Senior Vice Presidents “RSVP” of operating sites)

53%

E-4 RSVP

53% Total- Weighted as Below:
Corporate AICP-25%(13.25% of base salary)
Regional AICP-75% (39.75% of base salary)

E‑5

30%

 

12

 

